Citation Nr: 1131629	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-34 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Wilmington, Delaware.


FINDING OF FACT

Bilateral pes planus existed prior to service, and the credible evidence is against a finding that it increased in severity during service.


CONCLUSION OF LAW

Bilateral pes planus was not aggravated during service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  VA notified the Veteran in correspondence dated in August 2005 of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In the September 2007 statement of the case, VA informed the Veteran of how disability evaluations and effective dates are assigned.  While the claim was not readjudicated after providing the Veteran this information, the Veteran has not been prejudiced.  Specifically, the Board is denying entitlement to service connection for bilateral pes planus.  Thus, any issue as to the assignment of an evaluation and effective date is rendered moot.  

VA fulfilled its duty to assist the claimant, including obtaining service treatment records.  VA provided the Veteran with a VA examination.  While the examiner did not provide a medical opinion, the Board does not find that an opinion was necessary to decide the claim, as the issue in this case is aggravation.  The service treatment records are complete, and they are the most probative evidence as to whether bilateral pes planus was aggravated in service.  The Board, as fact finder, can make that determination without obtaining a medical opinion.  The Veteran has not alleged the existence of additional relevant records.

The Board finds the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

The Veteran claims that service connection for bilateral pes planus should be granted.  He has stated that he had constant problems with his feet in service and was not required to perform some duties as a result of his bilateral foot problem.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The provisions of 38 U.S.C.A. § 1111 (West 2002) provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Under 38 U.S.C.A. § 1153, a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  The provisions of 38 C.F.R. § 3.306(b) provide that aggravation may not be conceded unless the pre-existing condition increased in severity during service.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for bilateral pes planus.  The service treatment records show that at entrance in February 1964, the examiner noted that clinical evaluation of the feet was abnormal and that the Veteran had pes planus that was not considered disabling.  See Report of Medical Examination at Item # 36.  Because bilateral pes planus was noted at entry, the presumption of soundness does not apply to this diagnosis, and the issue before the Board is whether the pre-existing bilateral pes planus was aggravated during the Veteran's service.  The Board notes that in the Report of Medical History completed by the Veteran at that time (service entrance), he reported having a medical history of foot trouble.  See id. at Item # 20.

The Board has reviewed all the service treatment records and finds that the preponderance of the evidence is against a finding that bilateral pes planus was aggravated during service.  The Veteran claims that he was not required to perform certain duties because of his feet and that his feet bothered him constantly in service.  However, the service treatment records do not support his current allegations.  A July 1964 clinical record shows the Veteran needed larger boots.  There is no mention of pes planus in that record or the basis for the need for larger boots, and the Board will not construe such as an indication that pes planus worsened.  The Board makes this conclusion particularly because in the January 1967 Report of Medical History completed by the Veteran at that time, he specifically denied ever having or having then foot trouble.  See id. at Item # 20.  The Veteran attested to the truth of such medical history.  Id. at "Warning" above signature.  The Board finds as fact that had the Veteran had foot trouble in service, he would have reported such medical history at separation.  He had the thought process to check yes to a past medical history for rheumatic fever, mumps, pounding chest, and other symptoms.  However, he specifically denied a medical history pertaining to his feet.  Clinical evaluation of the feet at separation was normal.  This is strong evidence against a finding that bilateral pes planus was aggravated during service.

Thus, the Board finds the Veteran's allegations of his feet bothering him throughout service and being relieved of certain duties because of his feet are not credible.  The Board accords more probative value to both the statements the Veteran made contemporaneously with service and the clinical findings of a medical professional who found that the Veteran's feet were normal at separation than the Veteran's current statements of symptoms during service.  

Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (providing presumption of aggravation created by section 3.306 applies only if there is an increase during service).  While the Veteran has alleged that bilateral pes planus was symptomatic during service, the Board finds that the service treatment records showing no aggravation of pes planus whatsoever outweigh the Veteran's allegations.  The Board will repeat facts it has stated above-a finding of normal feet at service separation and a specific denial by the claimant of foot trouble at that time are strong evidence against a finding of aggravation.  

Additionally, it must be noted that the Veteran submitted an original claim for compensation in April 1998 and did not include a claim for service connection for bilateral pes planus.  This evidence tends to establish that the Veteran's feet were not symptomatic since service discharge and is further evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  The first showing of a complaint of bilateral pes planus was during the current claim, which was filed more than 30 years after service discharge.

For the above reasons, the Board finds the preponderance of the evidence is against claim for service connection for bilateral pes planus based upon service aggravation.  In reaching this determination, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral pes planus is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


